 



Exhibit 10(a)(iv)
FY08 U.S. Employees
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to confirm that, effective as of
                    , you have been granted an award of Restricted Stock Units
(“RSUs”) [for Fiscal Year                     ] in accordance with the terms and
conditions of the Second Amended and Restated H.J. Heinz Company Fiscal Year
2003 Stock Incentive Plan (the “Plan”). This Award is also made under and
governed by the terms and conditions of this letter agreement (“Agreement”),
which shall control in the event of a conflict with the terms and conditions of
the Plan. For purposes of this Agreement, the “Company” shall refer to H. J.
Heinz Company and its Subsidiaries. Unless otherwise defined in this Agreement,
all capitalized terms used in this Agreement shall have the same meanings as the
capitalized terms in the Plan, which are hereby incorporated by reference into
this Agreement.

1.   RSU Award. You have been awarded a total of
                                         RSUs [for Fiscal Year
                    ].   2.   RSU Account. RSUs entitle you to receive a
corresponding number of shares of H. J. Heinz Company Common Stock (“Common
Stock”) in the future, subject to the conditions and restrictions set forth in
this Agreement, including, without limitation, the vesting conditions set forth
in Paragraph 3 below. Your RSUs will be credited to a separate account
established and maintained by the Company on your behalf or by a third party
engaged by the Company for the purpose of implementing, administering and
managing the Plan. Until the Distribution Date (as defined herein), your RSUs
are treated as unvested deferred compensation amounts, the value of which is
subject to change based on increases or decreases in the market price of the
Common Stock. Because the RSUs are not actual shares of Common Stock, you cannot
exercise voting rights on them until the Distribution Date.   3.   Vesting. You
will become vested in the RSUs credited to your account according to the
following schedule:                                         .   4.   Termination
of Employment. The termination of your employment with the Company will have the
following effect on your RSUs:

  (a)   Retirement, Disability or Involuntary Termination without Cause. If the
termination of your employment with the Company is the result of Retirement,
Disability or Involuntary Termination without Cause, any RSUs granted hereunder
that remain unvested as of your Date of Termination shall continue to vest in
accordance with the vesting schedule set forth in Paragraph 3 above, subject to
the requirements of Paragraph 5 of this

 



--------------------------------------------------------------------------------



 



      Agreement, but in no event later than the last business day of the month
of the one year anniversary of your Date of Termination.     (b)   Death. In the
event that you should die while you are continuing to perform services for the
Company or following Retirement, any RSUs that remain unvested as of the date of
your death shall continue to vest in accordance with the vesting schedule set
forth in Paragraph 3 above, but in no event later than the last business day of
the month of the one year anniversary of your Date of Termination.     (c)  
Good Reason. If your employment with the Company terminates for Good Reason, any
RSUs that remain unvested as of your Date of Termination shall vest as set forth
in the Plan.     (d)   Other Termination. If your employment with the Company
terminates for any reason other than as set forth in subparagraphs (a), (b) or
(c) above, including without limitation any voluntary termination of employment
or an involuntary termination for Cause, no further vesting will occur and you
will immediately forfeit all of your rights in any RSUs that remain unvested as
of your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries;

 



--------------------------------------------------------------------------------



 



    developments; formulations; ingredients; recipes; specifications; designs;
standards; financial data; sales, marketing and distribution plans, techniques
and strategies; customer and supplier information; equipment; mechanisms;
manufacturing plans; processing and packaging techniques; trade secrets and
other confidential information, knowledge, data and know-how of the Company,
whether or not they originated with you, or information which the Company
received from third parties under an obligation of confidentiality.   6.  
Dividends. An amount equal to the dividends payable on the shares of Common
Stock represented by your unvested RSUs will be paid directly to you as soon as
practicable following the date on which a dividend is declared by the Company.
These payments will be calculated based upon the number of RSUs credited to your
account as of the record date. These payments will be reported as income to the
applicable taxing authorities, and federal, state, local and/or foreign income
and/or any employment taxes will be withheld from such payments as and to the
extent required by applicable law.   7.   Distribution. All RSU distributions
will be made in the form of actual shares of Common Stock and will be
distributed to you on one of the following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless you have already made an election
to defer receipt to a later date[, as provided in subparagraph (b) below].    
(b)   [Deferred Distribution Date. You may have elected to defer distribution of
your RSUs to a date subsequent to the Default Distribution Date by providing a
written election form to the Company in accordance with the provisions of
Internal Revenue Code Section 409A.]     (c)   Section 16 Reporting Person
Exception. If you are a reporting person of the Company under Section 16 of the
Securities Act of 1934 on the Distribution Date, the Distribution Date will
automatically be deferred to the close of business on the day following the last
day of your employment with the Company.     (d)   Specified Employee. If you
are a “specified employee,” as defined in Internal Revenue Code section
409A(a)(2)(B)(i) on your deferred distribution date, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your deferred distribution election.

Subject to Paragraph 7(d), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as

 



--------------------------------------------------------------------------------



 



practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Paragraph 7(d), all vested RSUs will be immediately distributed to
you at the close of business on the day following the last day of your
employment with the Company, or as soon as practicable thereafter, if you
terminate employment with the Company for any reason and deferred RSUs that vest
after the date of your termination will be immediately distributed to you as
they vest, despite any deferral election. Notwithstanding the foregoing, RSU
distributions will be made at a date other than as described above to the extent
necessary to comply with the requirements of Internal Revenue Code section 409A.

8.   Impact on Benefits. [To the extent that your RSU Award is or is related to
an annual RSU award,] the face value of the award on the date of the grant (the
number of RSUs multiplied by the closing price, as listed on the New York Stock
Exchange, of the shares of Common Stock represented by the RSUs on the date of
the grant) will be included as compensation for the year of the grant for
purposes of the H.J. Heinz Company Supplemental Executive Retirement Plan and
the H.J. Heinz Company Employees Retirement and Savings Excess Plan, regardless
of whether or not the RSUs subsequently vest.   9.   Tax Withholding. On the
Distribution Date, the Company will withhold a number of shares of Common Stock
that is equal, based on the Fair Market Value of the Common Stock on the
Distribution Date, to the amount of the federal, state, local, and/or foreign
income and/or employment taxes required to be collected or withheld with respect
to the distribution, or make arrangements satisfactory to the Company for the
collection thereof.   10.   Non-Transferability. Your RSUs may not be sold,
transferred, pledged, assigned or otherwise encumbered except by will or the
laws of descent and distribution. You may also designate a beneficiary(ies) in
the event that you die before a Distribution Date occurs, who shall succeed to
all your rights and obligations under this Agreement and the Plan. If you do not
designate a beneficiary, your RSUs will pass to the person or persons entitled
to receive them under your will. If you shall have failed to make a testamentary
disposition of your RSUs in your will or shall have died intestate, your RSUs
will pass to the legal representative or representatives of your estate.   11.  
Employment At-Will. You acknowledge and agree that nothing in this Agreement or
the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of Company to terminate
your employment at any time, with or without cause, and with or without notice.
  12.   Collection and Use of Personal Data. You consent to the collection, use,
and processing of personal data (including name, home address and telephone
number, identification number and number of RSUs held) by the Company or a

 



--------------------------------------------------------------------------------



 



    third party engaged by the Company for the purpose of implementing,
administering and managing the Plan and any other stock option or stock
incentive plans of the Company (the “Plans”). You further consent to the release
of personal data to such a third party administrator, which, at the option of
the Company, may be designated as the exclusive broker in connection with the
Plans. You hereby waive any data privacy rights with respect to such data to the
extent that receipt, possession, use, retention, or transfer of the data is
authorized hereunder.   13.   Future Awards. The Plan is discretionary in nature
and the Company may modify, cancel or terminate it at any time without prior
notice in accordance with the terms of the Plan. While RSUs or other awards may
be granted under the Plan on one or more occasions or even on a regular
schedule, each grant is a one time event, is not an entitlement to an award of
RSUs in the future, and does not create any contractual or other right to
receive an award of RSUs, compensation or benefits in lieu of RSUs or any other
compensation or benefits in the future.   14.   Compliance with Stock Ownership
Guidelines. All RSUs granted to you under this Agreement shall be counted as
shares of Common Stock that are owned by you for purposes of satisfying the
minimum share requirements under the Company’s Stock Ownership Guidelines
(“SOG”). Notwithstanding the foregoing, you acknowledge and agree that, with the
exception of the number of shares of Common Stock withheld to satisfy income tax
withholding requirements pursuant to Paragraph 9 above, the shares of Common
Stock represented by the RSUs granted to you hereunder cannot be sold or
otherwise transferred, even after the Distribution Date, unless and until you
have met SOG’s minimum share ownership requirements. The Management Development
& Compensation Committee will not approve additional RSU awards to you unless
you are in compliance with the terms of this Paragraph 14 and the SOG
requirements.   15.   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to its choice of law provisions.

 



--------------------------------------------------------------------------------



 



This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ William R. Johnson         William R. Johnson        Chairman of
the Board, President and
Chief Executive Officer     

         
Accepted:
       
 
 
 
   
Date:
       
 
 
 
   

 